Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-31-2008

Lai v. Highland Park
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2825




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Lai v. Highland Park" (2008). 2008 Decisions. Paper 1357.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1357


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 07-2825


                                    KATHARINE LAI,
                                               Appellant

                                             v.

                            HIGHLAND PARK BOROUGH;
                                  DIANE REH


                     On Appeal from the United States District Court
                             for the District of New Jersey
                          D.C. Civil Action No. 06-cv-1337
                           (Honorable Katharine S. Hayden)


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 14, 2008

    Before: SCIRICA, Chief Judge, HARDIMAN and STAPLETON, Circuit Judges.

                                  (Filed March 31, 2008)




                               OPINION OF THE COURT


PER CURIAM.

       Appellant Katharine Lai, proceeding pro se, filed a civil rights lawsuit in the

United States District Court for the District of New Jersey on March 21, 2006. In it, she
alleged that the Borough of Highland Park and the Borough’s Housing and Fire Inspector,

Diane Reh, discriminated against her based on her gender, national origin, and disability.1

Specifically, she alleged that the Borough delayed in providing her with new garbage

containers despite having provided them to everyone else. Lai also claimed that, on June

8, 2005, she received a Fire Code Violation notice from Reh for water emanating from a

light fixture, as well as a Field Correction notice for water-damaged ceiling tiles. Despite

Lai’s claim that the light fixture had been fixed, she continued to receive Field Correction

notices from Reh regarding the damaged tiles. Reh then issued Lai a summons charging

her with violating the Borough’s property maintenance code, which resulted in Lai being

ordered to replace the damaged ceiling tiles and fined $233.00. Lai claimed that these

two incidents demonstrated that Appellees illegally discriminated against her based on her

gender, national origin and disability.

          On September 15, 2006, Appellees moved for judgment on the pleadings, arguing

that, even if the Court were to view the complaint in the light most favorable to Lai, it still

failed to establish a prima facie case of discrimination pursuant to 42 U.S.C. § 1983. On

January 24, 2007, the District Court granted Appellees’ motion and dismissed Lai’s

complaint. Lai timely filed a motion for reconsideration on January 29, 2007, which the

District Court denied on March 15, 2007. On April 9, 2007, within the thirty-day appeal

period, Lai filed a motion for an extension of time to file an appeal, which Appellees


   1
       Lai is Chinese and was born with cerebral palsy.

                                               2
opposed, and which the District Court denied on June 13, 2007. Upon receiving the

District Court’s order, Lai filed a notice of appeal and paid the filing fees on June 18,

2007.

        We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. The appeal

will not be dismissed as untimely. Lai’s motion for an extension of time to file an appeal

was filed within the thirty-day appeal period, and satisfies the literal requirements of

Federal Rule of Appellate Procedure 3(c), specifying the name of the party taking the

appeal, the order being appealed from, and the name of the court to which the appeal was

taken. Accordingly, we construe Lai’s motion for an extension of time to file an appeal

as a timely-filed notice of appeal. See In re Continental Airlines, 125 F.3d 120, 129 (3d

Cir. 1997) (“in the context of Rule 3(c), jurisdiction may be appropriate if a litigant’s

actions are functionally equivalent to the requirements of Rule 3(c)”); Masquerade

Novelty v. Unique Indus., 912 F.2d 663, 665 (3d Cir. 1990) (where contents of

documents filed within appeal period contain information required by Rule 3(c), party

will be deemed to have complied with the rule and case will not be dismissed for lack of

appellate jurisdiction); Dura Sys., Inc. v. Rothbury Investments, Ltd., 886 F.2d 551, 554-

55 (3d Cir. 1989) (Consent Order filed within time prescribed to file notice of appeal

served as “functional equivalent” of Rule 3(c) requirements); In re Bertoli, 812 F.2d 136,

138 (3d Cir. 1987) (filing of “Notice of Motion for Certification of An Interlocutory




                                              3
Appeal” within thirty-day appeal period sufficient to satisfy Rule 3(c) where the litigant

failed to file actual notice of appeal).

       Having concluded that we have jurisdiction over this appeal, we will affirm the

District Court’s entry of judgment on the pleadings in favor of Appellees and denial of

Appellant’s motion for reconsideration. As the District Court concluded, Lai failed to

support her claims of discrimination with anything more than bare and conclusory

allegations based on the ethnicity of town officials. This is insufficient to support a claim

of discrimination. See Pace Resources, Inc. v. Shrewsbury Twp., 808 F.2d 1023, 1026

(3d Cir. 1987); see also Fisher v. Vassar College, 70 F.3d 1420, 1439 (2d Cir. 1995)

(plaintiff’s “sense of being discriminated against” insufficient to demonstrate

discrimination). We also agree that the District Court properly denied Lai’s motion for

reconsideration, as Lai failed to show that any of the bases for granting such a motion

were applicable. See In re City of Philadelphia Litig., 158 F.3d 711, 718 (3d Cir. 1998).

       Based on the foregoing, we will affirm the judgment of the District Court.




                                              4